Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are presented for examination.
Applicants’ amendment, information disclosure statement, response and terminal disclaimers filed March 17, 2022 have been received and entered.
Accordingly, the rejections made under obviousness-type double patenting over claims 1-20 of U.S. Patent No. 9,149,533 B2 and claims 1-19 of U.S. Patent No. 9,655,971 B2 as set forth in the previous Office action dated January 3, 2022 at pages 2-5 as applied to claims 1-20 are hereby WITHDRAWN because the applicants filed two terminal disclaimers.
Accordingly, the rejections made under obviousness-type double patenting over claims 1-11 and 18 of U.S. Patent No. 10,792,364 B2 as set forth in the previous Office action dated January 3, 2022 at pages 9-10 as applied to claims 1-18 and 14-17 is hereby WITHDRAWN due to applicants’ remarks.
Accordingly, the rejections made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated January 3, 2022 at pages 10-12 as applied to claims 1-20 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite the preferred drug susceptible to abuse.
Accordingly, the rejections made under pre-AIA  35 USC 102(b) as being anticipated by Oshlack et al. (7,842,307 B2) of PTO-1449 as set forth in the previous Office action dated January 3, 2022 at pages 12-13 as applied to claims 1-4, 19 and 20 is hereby WITHDRAWN due to applicants’ amendment to claim 1 and the prior art does not teach the critical limitation.
Accordingly, the rejections made under pre-AIA  35 USC 103(a) as being unpatentable over Oshlack et al. (7,842,307 B2) in view of WO 2012/112952 A1, hereby known as Vachon et al. (Both references of PTO-1449) as set forth in the previous Office action dated January 3, 2022 at pages 13-15 as applied to claims 1-20 is hereby WITHDRAWN due to applicants’ amendment to claim 1 and the prior art does not teach the critical limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,662,399 B2 and claims 1-6 and 14 of U.S. Patent No. 10,478,504 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a solid oral dosage form comprising a heat-labile gelling agent, a thermal stabilizer, an opioid agonist, and a disintegrant.
Note the only difference between the present application’s claims and the patented applications’ claims lies in that the present application’ claims have additional agent combined with the presently claimed active agent.
The patented applications’ claims would anticipate the present application’s claims because the patented applications’ claims recite “comprising” and thus open the claims to the inclusion of additional agents.
Claims 1-18 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629